               Case 2:19-cv-00423-R-AFM Document 15 Filed 03/14/19 Page 1 of 5 Page ID #:55



           1       COOLEY LLP
                   Koji F. Fukumura (189719) (kfukumura@cooley.com)
           2       Ryan E. Blair (246724) (rblair@cooley.com)
                   Erin C. Trenda (277155) (etrenda@cooley.com)
           3       4401 Eastgate Mall
                   San Diego, CA 92121
           4       Telephone: (858) 550-6266
                   Facsimile: (858) 550-6420
           5
                   Attorneys for Defendants
           6       Activision Blizzard, Inc., Robert A. Kotick, and Collister
                   Johnson
           7
                   [Additional counsel listed on signature page]
           8
           9                              UNITED STATES DISTRICT COURT
         10                             CENTRAL DISTRICT OF CALIFORNIA
         11
         12        MOHAMAD AL LABADE,                            Case No. 2:19-cv-00423-R-AFM
                   Individually and On Behalf of All
         13        Others Similarly Situated,                    STIPULATION TO EXTEND
                                                                 DEFENDANTS’ TIME TO RESPOND
         14                        Plaintiff,                    TO COMPLAINT

         15              v.
                                                                 JURY TRIAL DEMANDED
         16        ACTIVISION BLIZZARD, INC.,
                   ROBERT A. KOTICK, SPENCER                     Ctrm:         880, 8th Floor
         17        NEUMANN, and COLLISTER                        Judge:        Hon. Manuel L. Real
                   JOHNSON,
         18
                                   Defendants.
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
  COOLEY LLP                                                              STIPULATION TO EXTEND DEFENDANTS’ TIME
ATTORNEYS AT LAW                                            1.                           TO RESPOND TO COMPLAINT
   SAN DIEGO
                                                                                    CASE NO. 2:19-CV-00423-R-AFM
               Case 2:19-cv-00423-R-AFM Document 15 Filed 03/14/19 Page 2 of 5 Page ID #:56



           1             Pursuant to Rule 7-1 of the Central District of California Civil Local Rules,
           2       plaintiff Mohamad Al Labade (“Plaintiff”) and defendants Activision Blizzard, Inc.,
           3       Robert A. Kotick, Spencer Neumann, and Collister Johnson (collectively, the
           4       “Defendants” and together with Plaintiff, the “Parties”), hereby agree and stipulate that
           5       good cause exists to request an order from the Court extending Defendants’ time to
           6       respond to the complaint.
           7             WHEREAS, on January 18, 2019, Plaintiff filed a putative class action
           8       complaint, captioned Labade v. Activision Blizzard, Inc., et al., Case No. 2:19-cv-
           9       00423-R-AFM, against Defendants for violations of Sections 10(b) and 20(a) of the
         10        Securities Exchange Act of 1934;
         11              WHEREAS, under the Private Securities Litigation Reform Act of 1995
         12        (“PSLRA”), the plaintiff who files the initial action must, within 20 days of filing the
         13        action, publish notice to the purported class informing the class members of their right
         14        to seek appointment as lead plaintiff within 60 days of publication of the notice. See 15
         15        U.S.C. § 78u-4(a)(3)(A)). The Court must appoint a lead plaintiff no later than 90 days
         16        after the notice has been published (15 U.S.C. §78u-4(a)(3)(B)(i)), except if a motion
         17        to consolidate multiple actions has been filed, then the Court must wait until any
         18        consolidation motion has been resolved before appointing a lead plaintiff (15 U.S.C. §
         19        78u-4(a)(3)(B)(ii));
         20              WHEREAS, counsel for Plaintiff published the notice of pendency of this action
         21        mandated by the PSLRA on January 18, 2019. Accordingly, pursuant to the PSLRA,
         22        motions for appointment as lead plaintiff in this action are due to be filed no later than
         23        March 19, 2019;
         24              WHEREAS, the Parties believe that additional putative class action complaints
         25        may be filed in or transferred to this Court asserting the same or substantially similar
         26        claims against Defendants, that any such related actions will be consolidated with this
         27        action, and that the lead plaintiff will accordingly need to file a consolidated amended
         28        complaint; and
  COOLEY LLP                                                             STIPULATION TO EXTEND DEFENDANTS’ TIME
ATTORNEYS AT LAW
   SAN DIEGO
                                                             2.                         TO RESPOND TO COMPLAINT
                                                                                   CASE NO. 2:19-CV-00423-R-AFM
               Case 2:19-cv-00423-R-AFM Document 15 Filed 03/14/19 Page 3 of 5 Page ID #:57



           1              WHEREAS, the Parties believe that, in order to avoid needless waste of the
           2       Court’s and the Parties’ resources, it would be prudent to defer Defendants’ response to
           3       Plaintiff’s complaint or any subsequently filed complaints filed in or transferred to this
           4       Court until a lead plaintiff has filed a consolidated amended complaint;
           5              NOW, THEREFORE, the Parties, subject to approval of the Court, hereby
           6       stipulate and agree as follows:
           7              1.     Defendants need not answer, move, or otherwise respond to the complaint
           8       in this action, or any subsequently filed actions filed in or transferred to this Court, until
           9       a date to be set following the appointment of a lead plaintiff pursuant to 15 U.S.C. §
         10        78u-4(a)(3)(B) and the filing by such lead plaintiff of a consolidated amended complaint.
         11               2.     Within ten (10) days following the appointment of lead plaintiff and lead
         12        counsel, the Parties will meet and confer and submit a schedule for the filing of a
         13        consolidated amended complaint and the time for Defendants’ response thereto.
         14               3.     An Initial Case Management Conference shall be held 30 days after an
         15        order directing Defendants to file an answer (if any), or as soon as possible thereafter,
         16        consistent with the Court’s schedule.
         17               4.     This stipulation is entered into without prejudice to any Party seeking any
         18        interim relief.
         19               5.     Nothing in this stipulation shall be construed as a waiver of any of
         20        Defendants’ rights or positions in law or equity, or as a waiver of any defenses that
         21        Defendants would otherwise have, including, without limitation, jurisdictional
         22        defenses.
         23               6.     The Parties have not sought any other extensions of time in this action.
         24               7.     The Parties do not seek to reset these dates for the purpose of delay, and
         25        the proposed new dates will not have an effect on any pre-trial and trial dates as the
         26        Court has yet to schedule these dates.
         27
         28
  COOLEY LLP                                                               STIPULATION TO EXTEND DEFENDANTS’ TIME
ATTORNEYS AT LAW
   SAN DIEGO
                                                               3.                         TO RESPOND TO COMPLAINT
                                                                                     CASE NO. 2:19-CV-00423-R-AFM
               Case 2:19-cv-00423-R-AFM Document 15 Filed 03/14/19 Page 4 of 5 Page ID #:58



           1       Dated: March 14, 2019              COOLEY LLP
           2
           3                                          /s/Ryan E. Blair
                                                      Koji F. Fukumura (189719)
           4                                          Ryan E. Blair (246724)
                                                      Erin C. Trenda (277155)
           5                                          4401 Eastgate Mall
                                                      San Diego, CA 92121
           6                                          Telephone: 858-550-6000
                                                      Facsimile: 858-550-6420
           7                                          Email: kfukumura@cooley.com
                                                              rblair@cooley.com
           8                                                  etrenda@cooley.com
           9                                          Attorneys for Defendants
                                                      Activision Blizzard, Inc., Robert A. Kotick,
         10                                           and Collister Johnson
         11
         12        Dated: March 14, 2019              IRELL & MANELLA LLP
         13
         14
                                                      /s/Craig Varnen
         15                                           Craig Varnen (170263)
                                                      1800 Avenue of the Stars
         16                                           Suite 900
                                                      Los Angeles, CA 90067
         17                                           Telephone: 310-277-1010
                                                      Facsimile: 310-203-7199
         18                                           Email: cvarnen@irell.com
         19                                           Attorneys for Defendant
                                                      Spencer Neumann
         20
         21        Dated: March 14, 2019              POMERANTZ LLP
         22
         23                                           /s/Jennifer Pafiti
                                                      Jennifer Pafiti (282790)
         24                                           1100 Glendon Avenue, 15th Floor
                                                      Los Angeles, CA 90024
         25                                           Telephone: 818-532-6499
                                                      Email: jpafiti@pomlaw.com
         26
                                                      Attorneys for Plaintiff Mohamad al Labade
         27
         28
  COOLEY LLP                                                      STIPULATION TO EXTEND DEFENDANTS’ TIME
ATTORNEYS AT LAW
   SAN DIEGO
                                                       4.                        TO RESPOND TO COMPLAINT
                                                                            CASE NO. 2:19-CV-00423-R-AFM
               Case 2:19-cv-00423-R-AFM Document 15 Filed 03/14/19 Page 5 of 5 Page ID #:59



           1                       ATTESTATION (CIVIL LOCAL RULE 5-1(i)(3))
           2             In accordance with Civil Local Rule 5-4.3.4(a)(2)(i), I attest that concurrence in
           3       the filing of this document has been obtained from the signatories.
           4
                   Dated: March 14, 2019                   COOLEY LLP
           5
           6
                                                           /s/Ryan E. Blair
           7                                               Ryan E. Blair
           8                                               Counsel for Defendants
                                                           Activision Blizzard, Inc., Robert A. Kotick,
           9                                               and Collister Johnson
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
  COOLEY LLP                                                            STIPULATION TO EXTEND DEFENDANTS’ TIME
ATTORNEYS AT LAW
   SAN DIEGO
                                                            5.                         TO RESPOND TO COMPLAINT
                                                                                  CASE NO. 2:19-CV-00423-R-AFM
